                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

CIVIL ACTION NO: 3:16-CV-00668-JHM

RUSSELL P. BROOKSBANK                                                         PLAINTIFF

V.

DEWAYNE S. KOCH                                                               DEFENDANT

                              MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Plaintiff’s Motion for Permanent Injunction [DN 60].

Fully briefed, this matter is ripe for decision. For the following reasons, the Plaintiff’s Motion for

Permanent Injunction is DENIED.

        After a three-day trial, a jury determined that Defendant Sergeant Dewayne S. Koch

violated the constitutional rights of Plaintiff Russell P. Brooksbank by making an unlawful traffic

stop in retaliation of his use of First Amendment protected speech. The jury awarded damages to

the Plaintiff.

        Now, Brooksbank requests “a permanent injunction in Plaintiff’s favor, consistent with the

verdict and Interrogatories of the jury.” (Mot. for Permanent Inj. [DN 60] at 4.) Specifically,

Brooksbank asks the Court to enjoin Sergeant Koch, in his official and individual capacity, from

“(1) further retaliation against Russell Brooksbank due to the speech of Russell Brooksbank; (2)

further false arrests of Russell Brooksbank; and (3) any further excessive force against Russell

Brooksbank.” (Pl.’s Proposed Permanent Inj. [DN 60-1].)

        “Where the plaintiff establishes a constitutional violation after a trial on the merits, the

plaintiff will be entitled to permanent injunctive relief upon showing 1) a continuing irreparable

injury if the court fails to issue the injunction, and 2) the lack of an adequate remedy at law.”

Kallstrom v City of Columbus, 136 F.3d 1055, 1067 (6th Cir. 1998). Plaintiff insists an injunction
is necessary because Sergeant Koch refused to admit to wrongdoing at trial and claims he will act

similarly in the future. However, the Court is not convinced there is a need for injunctive relief.

First, a jury has now told Sergeant Koch that his actions were unlawful. There is no reason to

believe that he will ignore their verdict. Since the 2016 encounter that formed the basis for this

lawsuit, Sergeant Koch has had no contact with Brooksbank and the possibility of these two

interacting in the future is very remote. Future retaliation is extremely unlikely, but if it should

happen, there is an adequate remedy at law.

       For these reasons, the Court finds no continuing irreparable harm, or likelihood of such,

that warrants the issuance of a permanent injunction.

                                        IV. CONCLUSION

       For the reasons set forth above, IT IS HEREBY ORDERED that Plaintiff’s Motion for

Permanent Injunction is DENIED.




                                                                         December 4, 2018
cc: counsel of record




                                                 2
